                                                                                                                                                                                            Page 22 of
                                                                                                                                                                                            Page    of 14
                                                                                                                                                                                                       14
                   Case: 1:21-cv-03224 Document #: 1-2 Filed: 06/15/21 Page 1 of 13 PageID #:7




                       0, CT Corporation                                                                                      Service of Process
                                                                                                                              Transmittal
                                                                                                                              04/22/2021
                                                                                                                              CT Log Number 539432488
                          TO:         Sue Carison
                                      Target Corporation
                                      1000 NICOLLET MALL
                                      MINNEAPOLIS, MM 55403-2542


                          RE:         ProcM* Strvad in Illinois

                          FOR:        Target Corporation (Domestic State: Mi)




                          ENCLOSED ftRE ©CMES OF LEGAL                            RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS!


                          TITLE OF ACTION:                                  CRISTAL JIMENEZ, PLTF. vs. TARGET CORPORATION, DPT.

                          DOCUMENTS) SERVED:


                          COUHTJASEMCn                                      None Specified
                                                                            Case #20211.2666

                          NATURE OF ACTION:                                 Personal Injury - Slip/Trip and Fall

                          ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Chicago, IL

                          DATE AND HOUR OF SERVICE;                         By Process Server on 04/22/2021 at 03:21

                          JURISDICTION SERVED :                             Illinois

                          APPEARANCE OR ANSWER DUE:                         None Specified

                          ATTORNEY^ / SENDEES):                             None Specified

                          ACTION ITEMS:                                     CT has retained the current log, Retain Date: 04/22/2021 , Expected Purge Date:
                                                                            04/27/2021                                                                                      *

                                                                            Image SOP

                                                                            Email Notification, Non Employee Litigation Target gl.legal@target.com


                          REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                                            208 South LaSaiie Street
                                                                            Suite 81 4
                                                                            Chicago, IL 60604
                                                                            877-564-7529
                                                                            MajorAccountTeam2@wolterskluwer.com
                          The information cmtefned In this Transmittal is provided by CT for quick reference only It does not constitute a legal opinion, and should not otherwise be
                          relied on, as to the nature of action, the amount of damages, the answer date, or any other Information contained In the Included documents. The recipients)

                          of this form Is responsible for reviewing and Interpreting the Included documents and taking appropriate action, Including consulting with Its legal and other
                          advisers as necessary. CT disclaims all liability for the Information contained In this fcrm, Including for any omissions or Inaccuracies that may be contained
                          therein.




                                                                                                                              Page 1 of 1 / RK




           4-23-2021
           4-23-2021                                                  000402122G0001
                                                                      000402122G0001                                                        6020210423022288
                                                                                                                                                               EXHIBIT B
https://www.sedgwicksir.com/EditorHTML5/printModule.html
https://www.sedgwicksir.com/EditorHTML5/printModule.html                                                                                                                                      5/12/2021
                                                                                                                                                                                              5/12/2021
                                                                                                       Page 33 of
                                                                                                       Page    of 14
                                                                                                                  14
                   Case: 1:21-cv-03224 Document #: 1-2 Filed: 06/15/21 Page 2 of 13 PageID #:8




                                                                              @LWoltersKluwer

                                            PROCESS SERVER DELIVERY DETAILS




                       Dates                  Thu, Apr 22, 2021

                       Server Name:           Sheriff Drop




                       Entity Served          TARGET CORPORATION


                       Agent Name             C T CORPORATION SYSTEM


                       Case Number            2021L2666


                       Jurisdiction           IL




                       SOPCOVERPAGE

           4-23-2021
           4-23-2021                          000402122G0001
                                              000402122G0001                   6020210423022288
                                                                                           EXHIBIT B
https://www.sedgwicksir.com/EditorHTML5/printModule.html
https://www.sedgwicksir.com/EditorHTML5/printModule.html                                                 5/12/2021
                                                                                                         5/12/2021
                                                                                                                                         Page 44 of
                                                                                                                                         Page    of 14
                                                                                                                                                    14
                   Case: 1:21-cv-03224 Document #: 1-2 Filed: 06/15/21 Page 3 of 13 PageID #:9




                                                                                                •»                         FILED
                                                                                                                           4/19/2021 11:03 AM
                                                                                                                           IRIS Y. MARTINEZ
                                                                                                                           CIRCUIT CLERK
                                                                                                                           COOK COUNTY, IL
                                                                                                                           2021L002666
                                                                                                                           13000098


                         2120 - Served                        2121 - Served                    2620 - Sec. of State
                         2220 - Not Served                    2221 - Not Served                2621 - Alias Sec of State
                         2320 -Served By Mail                 2321 -Served By Mail
                         2420 - Served By Publication 2421 - Served By Publication
                         Summons - Alias Summons                                                             (03/15/21) CCG 0001 A


                                           IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS


                         Name all Parties

                         CRISTAL JIMENEZ



                                                                    Plaintiffs)
                                                   v.
                                                                                               2021 L 2666
                        TARGET CORPORATION                                          Case No.

                        c/o CT Corporate Systems

                                                                 Defendants)
                        203 S. LaSalie Street, Suite 814 Chicago, IL
                        60604


                                                   Address of Defendants)

                        Please serve as follows (check one):       C Certified Mail        Sheriff Service       Alias

                                                                         SUMMONS
                       To each Defendant:

                       You have been named a defendant in the complaint In this case, a copy of which is hereto attached.
                       You ate summoned and required to file your appearance, in the office of the clerk of this court,
                       within 30 days after service of this summons, not counting the day of service. If you fail to do so, a
                       judgment by default may be entered against you for the relief asked in the complaint.

                                               THERE IS A FEE TO FILE YOUR APPEARANCE.

                       FILING AN APPEARANCE; Your appearance date is NOT a court date. It is. the deadline
                       for filing your appearance/answer. To file your appearance/answer YOU DO NOT NEED
                       TO COME TO THE COURTHOUSE, unless you are unable to eFile your appearance/
                       answer. You can download an Appearance form at http://wwvKillinoiscourts.gov/Forms/
                       appfosred/procedutes/appearance;.asp. After completing and saving your Appearance form, you can
                       electronically file (e-File) it with the circuit clerk's office


                                      Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                                               cookcountycierkofcourt.org
                                                                           Page 1 of 3

           4-23-2021
           4-23-2021                                          000402122G0001
                                                              000402122G0001                                 6020210423022288
                                                                                                                         EXHIBIT B
https://www.sedgwicksir.com/EditorHTML5/printModule.html
https://www.sedgwicksir.com/EditorHTML5/printModule.html                                                                                    5/12/2021
                                                                                                                                            5/12/2021
                                                                                                                                                      Page 55 of
                                                                                                                                                      Page    of 14
                                                                                                                                                                 14
                    Case: 1:21-cv-03224 Document #: 1-2 Filed: 06/15/21 Page 4 of 13 PageID #:10


            p



                  Summons - Alias Snarnioas                                                                                   (03/15/21) CCG 0001 B

                  K-FUJNG: E-filing is now mandatory with limited exemptions. To e-File, you must first create an account with
                  an e-Filing service provider. Visit http://efileilIinoiscourts.gGv/ service-providers.htm to learn more and to select a
                  service provider.

                 If you need additional help or have trouble e-Filing, visit http:/ /wwwillinolscou£ts.gov/faq/gethe3p,a&p or talk with
                 your local circuit clerk's office. If you cannot e-file, you may be able to get an exemption that sallows you to file in-
                 pcrson or by mail. Ask your circuit clerk for more information or visit www.illinoislegalaid.org

                 FEE WAIVER; If you are unable to pay your court fees, you can apply For a fee waiver. For information about
                 defending yourself in a court case (including filing an appearance or fee waiver), or to apply for free legal help, go to
                 wwwillinoMegfllaid.org. You can also ask your local circuit clerk's office for a fee waiver application.

                 COURT DATE: Your court date will be sent to your e-File email account or the email address you provided to
                 the clerk's office. You can also call or email the clerk's office to request your next court date. You will need to
                 provide your case number OR, if unknown, the name of the Plaintiff or Defendant. For criminal case types, you
                 will also need to provide the Defendant's birthdate.

                 REMOTE APPEARANCE: You may be able to attend this court date by phone or video conference.
                 This is called a "Remote Appearance". Call the Circuit Clerk at 012) 603-5030 or visit their website at www
                 cookcountyclerkofcourt.org to find out how to do this.

                 Contact information for each of the Clerk's Office locations is included with this summons. The Clerk's office is
                 open Mon - Fri, 8:30 am - 4:30 pm, except for court holidays.

                To the officer: (Sheriff Service)

                This summons must be teturned by the officer or other person to whom it was given for service, with endorsement
                of service and fees, if any, immediately after service. If service cannot be made, this summons shall be returned so
                endorsed. This summons may not be served later than thirty (30) days after its date.


                                 38274
                    Atty. No.:                                                   Witness date
                ' - Pro Se 99500
                                                                                               4/19/2021 11:03 AM IRIS Y. MARTINEZ
                Name-         Kiyder Law Group, LLC
                                                                                                                          t
                Atty. for (if applicable):                                                          Ids Y. M:                    of Court
                                                                                                                   «*/*
                                                                                 ___                           r*
                                                                                 r Service by CertifiaK                       : A*




                Address-         ^ EaSalle Street, Suite 1515                    i ~ Date of Service:
                                                                                       (To be iniened by officer                employer or other person)

                City:
                         IL             60602
                State:           Zip:

                              312-223-1700
                Telephone:

                                  infb@kryd3rlaw.com
                Primary Email:




                                        Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                                                cookcountyderkofcourt.org
                                                                         tyga 2 of 3
           4-23-2021
           4-23-2021                                       • 000402122G0001
                                                             000402122G0001                                          6020210423022288
                                                                                                                                     EXHIBIT B
https://www.sedgwicksir.com/EditorHTML5/printModule.html
https://www.sedgwicksir.com/EditorHTML5/printModule.html                                                                                                    5/12/2021
                                                                                                                                                            5/12/2021
                                                                                                                                   Page 66 of
                                                                                                                                   Page    of 14
                                                                                                                                              14
                    Case: 1:21-cv-03224 Document #: 1-2 Filed: 06/15/21 Page 5 of 13 PageID #:11


            f?




                                          GET YOUR COURT DATE BY CALLING IN OR BY EMAIL


                  CALL OR SEND AN EMAIL MESSAGE to the telephone number or court date email address below for the
                  appropriate division, district or department to request your next court date. Email your case number, or, if you do
                  not have your case number, email the Plaintiff or Defendant's name for civil case types, or the Defendant's name
                  and birthdate fot a criminal case.



                                 CMAHCEjmamsmN                                                   ALL SUBURBAN CASE TYPES            <—
                 ' Court date- EMAIL: ChanCourtDate@cDokcountycouct.cam                             DISTRICT 2 -SKOKIE
                  Gen. Info:    (312) 603-5133
                                                                                    Court date EMAIL: D2CouttDate@cookcountycourtcom

                                    CmLDIVLSJQN                                     Gen. Info:    (847) 470-7250
                  Court date. EMAIL: CivCourtDiite@cookcountycouit.com
                                                                                          DISTRICT 3^ROLLINGAgEADQWB
                  Gen. Info:    (312) 603-5116
                                                                                    Court date EMAIL: D3CourtDate@cookcoutitycoutt.com

                                  COUNTY DIVISION                                   Gen. Info:    (847) 818-3000
                  Court date EMAIL: CntyCouctDate@cookcouatyGOurt.com
                                                                                                  DISTRICT 4 - MAYWQOD
                  Gen. Info:   (312) 603-5710
                                                                                   Court date EMAIL: D4CourtDate@coakcountycourc.com

                   DOMESTIC RELATIONS /CHILD SUPPORT                               Gen. Info:     (708) 865-6040

                                         DIVISION
                 Court date EMAIL: DRCourtDate@cookcountycourtcom
                                                                                   Court date EMAIL: DSCouitDate@cookcounqrGourt.com
                                    OR
                                                                                   Gen. Info:     (708) 974-6500
                                    ChildSupCourtDate@cookcountycourt.coEn
                 Gen. Info:    (312) 603-6300                                                     DISTRICT 6 -MARKHAM

                               DOMESTIC VIOLENCE '                                 Court date EMAIL: D6CourtDate@cookcountycourt.com
                                                                                  Gen. Info:      (708) 232-4551
                 Court date EMAIL DVCourtDate@coofecauntycourt.corn
                 Gen. Info:    (312) 325-9500

                                    LAW DIVISION
                 Court date EMAIL:- LawCourtDKte@cookcountycoiArt.com
                 Gen. Info:    (312) 603-5426

                                 PROBATB DIVISION
                 Court date EMAIL: PtobCourtDate@cookcountycoutt.com
                 Gen. Info:    (312) 603-6441




                                      Ids Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                                              cookcountyclerlcofcourt.org
                                                         .                Page 3 of 3
           4-23-2021
           4-23-2021                                         000402122G0001
                                                             000402122G0001                                6020210423022288
                                                                                                                       EXHIBIT B
https://www.sedgwicksir.com/EditorHTML5/printModule.html
https://www.sedgwicksir.com/EditorHTML5/printModule.html                                                                             5/12/2021
                                                                                                                                     5/12/2021
                                                                                                      Page
                                                                                                      Page 7
                                                                                                           7 of
                                                                                                             of 14
                                                                                                                14
                  Case: 1:21-cv-03224 Document #: 1-2 Filed: 06/15/21 Page 6 of 13 PageID #:12




          **»                                          DC DATE
                                                      05/18/2021

                             « o J 4 r « 5 o 5


                           DOC,TYPE: LAW
                           CASS NUMBER: 2021L002666
                           5mm                          SERVICE INF
                           TARGET CORPORATION           C OCT COR
                           208SLASALLEST
                           CHICAGO, IL 60604
                           STE814
                                                        ATTACHED


                                                  v      4 -A




                                                                                                      I




           4-23-2021
                2021                                  000402122G0001          6020210423022288
                                                                                          EXHIBIT B
https://www.sedgwicksir.com/EditorHTML5/printModule.html
https://www.sedgwicksir.com/EditorHTML5/printModule.html                                                  5/12/2021
                                                                                                          5/12/2021
                                                                                                                                          Page 88 of
                                                                                                                                          Page    of 14
                                                                                                                                                     14
                  Case: 1:21-cv-03224 Document #: 1-2 Filed: 06/15/21 Page 7 of 13 PageID #:13




            i
            v

                                                                                                                            FILED
                                                                                                                            4/19/2021 11:03 AM
                                                                                                                          IRIS Y. MARTINEZ
                                                                                                                          CIRCUIT CLERK
                                                                                                                          COOK COUNTY, IL
                                                                                                                          2021L002666
                                                                                                                            13000098


                         2120 - Served                        2121 - Served                     2620 - Sec, of State
                         2220 - Not Served                    2221 - Not Served                 2621 - Alias Sec of State
                         2320 - Served By Mail                2321 - Served By Mail
                         2420 - Served By Publication 2421 - Served By Publication
                         Summons - Alias Summons                                                              (03/15/21) CCG 0001 A


                                           IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS


                        Name ail Parties

                         CRISTAL JIMENEZ



                                                                     Plaintiff®
                                                    v.
                                                                                                2021 L 2666
                        TARGET CORPORATION                                           Case No.

                        c/o CT Corporate Systems

                                                                 Defendant®
                        20S S. LaSaile Street, Suite 814 Chicago, IL
                        60604


                                                   Address of Defendant®

                       Please serve as follows (check one):        V" Certified Mail      " Sheriff Service       Alias

                                                                          SUMMONS
                       To each Defendant:

                       You have been named a defendant in the complaint in this case, a copy of which is hereto attached.
                       You ate summoned and required to file your appearance, in the office of the clerk of this court,
                       within 30 days after service of this summons, not counting the day of service. If you fail to do so, a
                       judgment by default may be entered against you for the relief asked in the complaint

                                               THERE IS A FEE TO FILE YOUR APPEARANCE.
                       FILING AN APPEARANCE: Your appearance date is NOT a court date. It is the deadline
                       for filing your appearance/answer, To file your appearance/answer YOU DO NOT NEED
                       TO COME TO THE COURTHOUSE, unless you ate unable to eFile your appearance/
                       answer. You can download an Appearance form at http://www.illinoiscoutts.gov/Fbrms/
                       approved/procedures/appearance-asp. After completing and saving your Appearance form, you can
                       electronically file (e-File) it with the circuit clerk's office.

                                      Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                                               cookcountyderkofcourt.org
                                                                            ftge I of 3

           4-23-2021
           4-23-2021                                          000402122G0001
                                                              000402122G0001                                  6020210423022288
                                                                                                                          EXHIBIT B
https://www.sedgwicksir.com/EditorHTML5/printModule.html
https://www.sedgwicksir.com/EditorHTML5/printModule.html                                                                                     5/12/2021
                                                                                                                                             5/12/2021
                                                                                                                                                        Page 99 of
                                                                                                                                                        Page    of 14
                                                                                                                                                                   14
                    Case: 1:21-cv-03224 Document #: 1-2 Filed: 06/15/21 Page 8 of 13 PageID #:14




            I
                 Summons - Alias Summons                                                                                      (03/15/21) CCG 6001 B

                 E-FBLING: E-filiog is now mandatory with limited exemptions. To e-File, you must first create an account with
                 an c-Filing sendee provider. Visit http://efile.illinoiscourts.gov/ service-providers.htm to learn more and to select a
                 service provider.

                 If you need additional help or have trouble e-Filing, visit http://www.iliinoiscourts.gov/feq/gethelpj»sp or talk with
                 your local circuit clerk's office. If you cannot e-file, you may be able to get an exemption that allows you to file in-
                 persan or by mail. Ask your circuit clerk for more information or visit www.illinoialegakKi.otg

                 FEE WAIVER: If you ate unable to pay your court fees, you can apply for a fee waiver. For information about
                 defending yourself in a court case (including filing an appearance or fee waiver), or to apply for free legal help, go to
                 www.fllinoiskgal9td.org. You can also ask your local circuit clerk's office for a fee waiver application.

                 COURT DATE: Your court date wall be sent to your c-File email account or the email address you provided to
                 the clerks office. You can also call or email the clerk's office to request your next court date. You will need to
                provide your case number OR, if unknown, the name of the Plaintiff or Defendant For criminal case types, you
                will also need to provide the Defendant's birthdate.

                REMOTE APPEARANCE: You may be able to attend this court date by phone or video conference.
                This is called a "Remote Appearance". Call the Circuit Clerk at (312) 603-5030 or visit their website at www.
                cookcountyclerkofcourt.org to find out how to do this.

                Contact information for each of the Clerk's Office locations is included with this summons. The Clerk's office is
                open Mon - Fri, 8:30 am - 4:30 pmi, except for court holidays.                                        ...

                To the officer: (Sheriff Service)

                This summons must be returned by the officer or other person to whom it was given for service, with endorsement
                of service and fees, if any, immediately after service. If service cannot be made, this summons shall be returned so
                endorsed. This summons may not be served later than thirty (30) days after its date.


                ®f Atty. No.:. 38274                                           Witness date
                  •ProSe 99500
                                                                                             4/19/2021 11:03 AM IRIS Y. MARTINEZ
                Name: The Kryder Law Group, LLC
                Atty. for (if applicable):                                                        Iris Y. Mi                     of Court

                                                                              r Service by Certifidpi                          : *




                                                                                                       .     m y
             Address*          ^ h&Salk Street, Suite 1515                    r Date of Service:
                                                                                    (To be inserted by officer on           ffflh employer or other person)

             City: Chicag°
                        IL            60602
             State:            Zip:

                             312-223-1700
             Telephone:

                                 info@kryderlaw.com
             Primary Email:




                                       Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                                             cookcountyclerltofcourt.org
                                                                        Rig£2of 3
           4-23-2021
           4-23-2021                                      . 000402122G0001
                                                            000402122G0001                                          6020210423022288
                                                                                                                                     EXHIBIT B
https://www.sedgwicksir.com/EditorHTML5/printModule.html
https://www.sedgwicksir.com/EditorHTML5/printModule.html                                                                                                      5/12/2021
                                                                                                                                                              5/12/2021
                                                                                                                                      Page 10
                                                                                                                                      Page 10 of
                                                                                                                                              of 14
                                                                                                                                                 14
                  Case: 1:21-cv-03224 Document #: 1-2 Filed: 06/15/21 Page 9 of 13 PageID #:15




            V
                                         GET YOUR COURT DATE BY CALLING IN OR BY EMAIL

                 CALL QR-SEND AN EMAIL MESSAGE to the telephone number or court date email address below for the
                 appropriate division, district or department to request your next court date. Email your case number, or, if you do
                 not have your case number, email die Plaintiff ox Defendant's name for civil case types, or the Defendant's name
                 and birthdate for a criminal case.



                                CHANCERY DIVISION                                                ML^nMffiMH£ASETK£Eg
                 Court date EMAIL: Ch*nCourtDatf@toaiK»ufitycourt.cnm                                  DISTRICT 2- SKOKTE
                 Gen. Info:    (312) 603-5133
                                                                               Court date EMAIL: D2CoLictDate@cookcou.ntycoiirt.com
                                                                               Gen. Info:             (847) 470-7250
                                   CIVIL DIVISION
                 Court date EMAIL: CivCfturtDate@cotikcountycourt.com
                                                                                          DISTRICT 3 - ROLLING MEADOWS
                 Gen. Info:    (312) 603-5116
                                                                               Court date EMAIL: D3CourtDEf!@cookcouHtycoutt.com

                                 COUNTY DIVISION                              Gen. Info:          (847) 818-3000

                Court date EMAIL: CntyComtDate@cftukcountycouLrt.com
                                                                                                  mSTFJiCT_4^MA¥WODD
                Gen. Info:    (312) 603-5710                                  Court date EMAIL: D4CourtDate@eookcountycautt.cem

                  DOMESTIC RELATIONS /CHILD SUPPORT                                      Info:    (708) 865-6040
                   '   '      DIVISION '                                                         DISTRICT 5 - BRIDGEVTEW
                Court date EMAIL: DRComtDat^cookcountycourtcom                Collrt date EMAIL: D5CourtDate@cookcountycQurt.CQm
                                   OR
                                   ChiIdSupCourtDatf@cookcountyojurt.com      Gen*                C708* 974-6500
                Gen. Info:    (312) 603-6300                                                      DISTRICT 6 - MARKHAM

                                                                             Court date EMAIL: D6CcurtDate@cookcountycourt.com

                Court date EMAIL: DVCourtDatE@cookcountycourt.com                  eC"     ' "    ^      *
                Gca Info:     (312) 325-9500

                                   LAW DIVISION
                Court date EMAIL: LawCourtDate@cookcountycourt.txnm
                Gen. Info:    (312) 603-5426

                                FROBATE DIVISION
                Court date EMAIL: FrobCourtDate@cookcountycourtcom
                Gen, Info:    (312) 603-6441




                                    Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                                          cookcountyderkofcourt.org
                                                                     P«gc 3 of 3
           4-23-2021
           4-23-2021                                    000402122G0001
                                                        000402122G0001                                        6020210423022288
                                                                                                                          EXHIBIT B
https://www.sedgwicksir.com/EditorHTML5/printModule.html
https://www.sedgwicksir.com/EditorHTML5/printModule.html                                                                                 5/12/2021
                                                                                                                                         5/12/2021
                                                                                                                                Page
                                                                                                                                Page 11
                                                                                                                                     11 of
                                                                                                                                        of 14
                                                                                                                                           14
                 Case: 1:21-cv-03224 Document #: 1-2 Filed: 06/15/21 Page 10 of 13 PageID #:16




                                                                                            DIE DATE
                                                                                           05/18/2021

                                                        * 0     4 f »   0   *


                                                      DOC.TYPE: LAW
                                                      CASE NUMBER; 2021L002666
                                                      DEFENDANT        i
                                                                                            SERVICE INF
                                                      TARGET CORPORATION                    C OCT COR
                                                      208 S LASALLE ST
                                                      CHICAGO.IL 60604
                                                      STE 814
                                                                                            ATTACHED


                                                                                 . .   L




           4-23-2021                          000402122G0001                                            6020210423022288             *•',   . S

                                                                                                                    EXHIBIT B
https://www.sedgwicksir.com/EditorHTML5/printModule.html
https://www.sedgwicksir.com/EditorHTML5/printModule.html                                                                           5/12/2021
                                                                                                                                   5/12/2021
                                                                                                                              Page 12
                                                                                                                              Page 12 of
                                                                                                                                      of 14
                                                                                                                                         14
                 Case: 1:21-cv-03224 Document #: 1-2 Filed: 06/15/21 Page 11 of 13 PageID #:17




                                                                                                            FILED
                                                                                                            3/5/2021 1:20 PM
                        STATE OF ILLINOIS                                                                   IRIS Y. MARTINEZ
                                                                          )                                 CIRCUIT CLERK
                                                                          )SS.                              COOK COUNTY, IL
                        COUNTY OF COOK                                    )                                 12467009


                                        IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                                                   COUNTY DEPARTMENT, LAW DIVISION


                        CRISTAL JIMENEZ,                                         )
                                                                                 )
                                                 Plaintiff,                      > 2021L002666
                       v.                                                        )
                                                                                 )
                       TARGET CORPORATION,                                       )
                                                                                 )
                                                         Defendant.              )

                                                              COMPLAINT AT LAW


                               NOW COMES the Plaintiff, CRISTAL JIMENEZ, by and through their attorney, THE

                       KRYDER LAW GROUP, LLC, and complains of the Defendant, TARGET CORPORATION,

                       as follows:


                               1.      On or about March 17, 2019, Defendant, TARGET CORPORATION, owned,

                       operated, maintained, and/or controlled the premises located at 4433 S. Pulaski Road in the City

                       of Chicago, County of Cook, State of Illinois.

                              2.      On or about March 17, 2019, Plaintiff, CRISTAL JIMENEZ, was lawfully on the

                       premises of the property located at 4433 S. Pulaski Road in the City of Chicago, County of

                       Cook, State of Illinois                                                                    .

                              3.      On the aforementioned time and place, Plaintiff CRISTAL JIMENEZ, slipped on


                       foreign or debris material and fell on the floor within the Defendant's aforementioned premises.




                                                                                                                          1




           4-23-2021
           4-23-2021                                     000402122G0001
                                                         000402122G0001                        6020210423022288
                                                                                                           EXHIBIT B
https://www.sedgwicksir.com/EditorHTML5/printModule.html
https://www.sedgwicksir.com/EditorHTML5/printModule.html                                                                         5/12/2021
                                                                                                                                 5/12/2021
                                                                                                                                    Page 13
                                                                                                                                    Page 13 of
                                                                                                                                            of 14
                                                                                                                                               14
                 Case: 1:21-cv-03224 Document #: 1-2 Filed: 06/15/21 Page 12 of 13 PageID #:18

                       r k^




                                   4.        At all times material to this matter, Defendant, TARGET CORPORATION, was


                         responsible for ensuring that the floors were clean and free from any foreign material and/or


                         debris.


                                   5.    Defendant, TARGET CORPORATION, knew or should have known that its


                         failure to adequately maintain its floors so as to provide a safe manner of passage in its property

                         would create a dangerous condition for those lawfully on the premises.

                                   6.    At all times material to this matter, Plaintiff, CRISTAL JIMENEZ, was free of


                         contributory fault.


                                   7.    At all times material to this matter, Defendant, TARGET CORPORATION, had a


                         duty to keep the property in a safe condition for those lawfully on the premises.


                                   8.    That      at   the     aforementioned   time   and   place,    Defendant,        TARGET


                        CORPORATION, individually and by and through his agents and/or employees, breached this


                        duty in one or more of the following ways:


                                         a.        Carelessly and negligently operated, managed, maintained, inspected,
                                                   and/or controlled the premises;


                                        b.        Negligently failed to ensure a safe manner of ingress and egress for those
                                                   lawfully on the premises;


                                        c.        Negligently and knowingly failed to post proper warnings of the
                                                  dangerous condition that existed, knowing or where they should have
                                                  known in the exercise of reasonable care, that such warnings were
                                                  necessary to ensure the safety of Plaintiff and all others on the premises;

                                        d.        Negligently and knowingly allowed the premises to remain in an unsafe
                                                  condition, knowing or where they should have known in the exercise of
                                                  reasonable care it would create a dangerous condition to those lawfully on
                                                  the premises;


                                        e.        Failed to follow its policies and procedures for inspection of the premises;

                                        f.        Negligently left foreign material on the floor;

                                                                                                                                2




           4-23-2021
           4-23-2021                                          000402122G0001
                                                              000402122G0001                           6020210423022288
                                                                                                                   EXHIBIT B
https://www.sedgwicksir.com/EditorHTML5/printModule.html
https://www.sedgwicksir.com/EditorHTML5/printModule.html                                                                               5/12/2021
                                                                                                                                       5/12/2021
                                                                                                                               Page 14
                                                                                                                               Page 14 of
                                                                                                                                       of 14
                                                                                                                                          14
                 Case: 1:21-cv-03224 Document #: 1-2 Filed: 06/15/21 Page 13 of 13 PageID #:19




                                       g.      Was otherwise careless and/or negligent.


                               9.      That as a direct and proximate result of one or more of the aforementioned


                        careless and negligent acts and/or omissions of the Defendant, TARGET CORPORATION, the


                        Plaintiff, CRJSTAL JIMENEZ, then and there sustained severe and permanent injuries and was,

                        and will be hindered and prevented from attending to her usual duties and affairs of life and has


                        lost and will lose the value of that time as aforementioned. Further, Plaintiff, CRISTAL


                       JIMENEZ suffered great pain and anguish, both in mind and body, and will in the future,


                       continue to suffer. Plaintiff further expended and became liable for large sums of money for


                       medical care and services while endeavoring to become healed and cured for her injuries.


                               WHEREFORE, the Plaintiff, CRISTAL JIMENEZ, demands judgment against the


                       Defendant, TARGET CORPORATION, in a sum greater than $50,000 (Fifty Thousand Dollars)


                       plus costs of this case and any additional relief this Court deems fair and just.




                                                                                      Respectfully Submitted:




                                                                                      By:     /s/Rvan McGovern
                                                                                             One of Plaintiffs Attorneys



                       The Kryder Law Group, LLC
                       134 N. LaSallc St, Ste.1515
                       Chicago, XL 60602
                       (312)223-1700
                       Attorney No,: 38274




                                                                                                                           3




           4-23-2021
           4-23-2021                                   000402122G0001
                                                       000402122G0001                             6020210423022288
                                                                                                              EXHIBIT B
https://www.sedgwicksir.com/EditorHTML5/printModule.html
https://www.sedgwicksir.com/EditorHTML5/printModule.html                                                                          5/12/2021
                                                                                                                                  5/12/2021
